CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3:
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
	Specifically, Applicant’s proposed amendment incorporates the limitations of dependent claim 8 into independent claim 1, and, similarly, incorporates the limitations of dependent claim 18 into independent claim 11. Such an amendment would require, at the very least, a reformatting of the rejections of record; furthermore, the claims would need to be reviewed to see if the proposed amendments create dependent claim combinations not previously considered.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are not persuasive.
Primarily, Applicant contends that the prior art combination does not disclose or suggest the limitation that the polyesters formed from the copolymerization of one or 
	Applicant’s arguments are unpersuasive. As cited in the previous Office action, Bigg recognizes that polylactides belong to the class of polyester polymers which are known to undergo a degradation mechanism due to hydrolytic breakdown. Therefore, while Bigg may only explicitly disclose end capping polylactides, one of ordinary skill in the art would be readily motivated to perform the same end capping procedure to any polyester polymer in order to prevent degradation by hydrolytic breakdown.

Applicant further contends that Bigg is incompatible with Wann. Specifically, Applicant argues that Bigg performs an end capping reaction using a highly diluted reaction solution, whereas Wann combines components in a solvent-free composition.
Applicant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the method by which the polymers are end capped is not relied upon in the instant rejection. Instead, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            
/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2021